 

Exhibit 10.5

 

IRREVOCABLE UNDERTAKING (SHAREHOLDER)

 

To:Gurnet Point L.P. (“Gurnet Point”)

Lough Ree Technologies Limited (“Gurnet Bidco”)

 

From:The New York Distressed Debt Trading Desk of Morgan Stanley & Co., LLC (the
“Shareholder”)

 

3 April 2017

 

Re: Proposed acquisition by Gurnet Bidco of Innocoll Holdings plc (the
“Company”)

 

Dear Sirs

 

We refer to the proposed acquisition by Gurnet Point, through Gurnet Bidco, of
all the issued and to be issued share capital of the Company (the “Acquisition”)
substantially on the terms set out in the draft announcement attached to this
undertaking (the “Announcement”). We understand that it is proposed the
Acquisition will be implemented by way of a scheme of arrangement (the “Scheme”)
under the Irish Companies Act 2014 and that the terms of the Scheme would be
contained in a document issued by the Company (the “Scheme Document”).

 

1Subject to the announcement of the Acquisition pursuant to the Rule 2.5
Announcement by 11.59 pm (New York City time) on 4 April 2017 (or such later
time and date as Gurnet Point and the Company may agree), we hereby irrevocably
and unconditionally warrant and undertake with Gurnet Point for as long as this
undertaking remains in effect, that:

 

1.1we are the beneficial owner and (save as specified) the registered holder of
the shares in the capital of the Company specified in the Schedule (the
“Shares”);

 

1.2our entry into this undertaking is only with respect to the shares of the
Company owned by the New York Distressed Debt Trading Desk of Morgan Stanley &
Co., LLC (“MS&Co.”), and not shares of the Company held by MS&Co. on behalf of
clients, or shares of the Company held by any affiliates or business units
thereof MS&Co., and notwithstanding anything to the contrary in this agreement,
other business units or affiliates of MS&Co. may represent third parties or act
as a principal in transactions which may involve the Company or its affiliates
or subsidiaries, or securities issued by any of them, including but not limited
to securities trading, investment banking, or financial advisory services

 

1.3we have and will continue to have full power and authority to enter into this
undertaking and perform our obligations hereunder and to transfer the Shares;

 

1.4we accept and agree to the terms of the Scheme and the Acquisition and we
shall:

 

1.4.1cast all votes in relation to the Shares in favour of all resolutions to
approve the Scheme and/or the Acquisition together with any other resolutions
set out in the Scheme Document at any general or class meeting (“General
Meeting”) and any scheme meeting (“Scheme Meeting”) of the Company held in
connection with the implementation of the Acquisition (the “Resolutions”),
including at any adjournment of any such meeting;

 

 1 

 

 

1.4.2duly execute and return the forms of proxy to be enclosed with the Scheme
Document in relation to the Shares (completed in favour of the Resolutions) as
soon as practicable and in any event no later than ten (10) days before the date
of the relevant meeting, and not amend or withdraw them once returned (unless
requested in writing to do so by Gurnet Point);

 

1.5we shall not:

 

1.5.1except pursuant to the Acquisition, sell, transfer, encumber, charge,
pledge, grant any option over or otherwise dispose of any interest in any
Shares, though notwithstanding the above, we reserve the right to enter into
swap or other derivative transactions with respect to any Shares or other
economic interests in the Company, including but not limited to contingent value
rights;

 

1.5.2accept or agree to accept or give any undertaking relating to the Shares
(whether conditional or unconditional) to accept or otherwise agree to any
offer, scheme of arrangement, merger, acquisition or other business combination
made or proposed by any person other than Gurnet Point or which would otherwise
hinder or impede the implementation of the Scheme or the Acquisition (a
“Competing Proposal”);

 

1.6we shall exercise all voting rights attaching to the Shares against any
Competing Proposal and any proposal to adjourn any relevant meeting (unless
requested otherwise in writing by Gurnet Point);

 

1.7acknowledging that Gurnet Point reserves the right to implement the
Acquisition by way of a takeover offer (an “Offer”), in the event that (1) the
consent of the Irish Takeover Panel has been obtained to the switch to the
Offer; (2) the terms of the Offer are at least as favourable, so far as is
applicable, as the terms of the Scheme (including an acceptance condition set at
more than 50%); and (3) the Acquisition is so implemented, this undertaking
shall continue to be binding mutatis mutandis to such an Offer and all
references to the Scheme shall, where the context permits, be read as references
to the Offer (or to both the Scheme and the Offer as appropriate) and
notwithstanding the generality of the forgoing we shall:

 

1.7.1accept the Offer in respect of the Shares and deliver duly completed
form(s) of acceptance, together with the document(s) of title and/or evidence of
authority with respect to the Shares, in accordance with the terms of the Offer,
as soon as possible and in any event within seven (7) days after the posting of
the document setting out the terms and conditions of the Offer and the
Acquisition; and

 

1.7.2not withdraw any acceptance of the Offer in respect of the Shares (unless
requested in writing to do so by Gurnet Point);

 

1.8by way of security for our obligations hereunder, we irrevocably appoint any
director of Gurnet Bidco jointly and severally to be our attorney to attend and
vote at the relevant meetings and to execute in our name and on our behalf any
forms of proxy or forms of acceptance or other deeds or documents as may be
necessary for the purposes of giving effect to our obligations hereunder; and

 

 2 

 

 

1.9with reference to the option agreement, dated 10 July 2014, by and among the
Company (formerly Innocoll AG), us, and the other parties thereto (as amended
and/or restated from time to time, the “Option Agreement”), we consent and agree
that all rights, obligations and claims (whether past, current or future) we
have or might have against the Company (formerly Innocoll AG) under or in
connection the Option Agreement are terminated, irrevocably renounced and waived
on, and with effect from, the Effective Time and we irrevocably (except as
subject to 2.2 below) undertake that we will not exercise any rights and
obligations under the Option Agreement as of the date hereof.

 

2The following additional provisions shall apply to this undertaking:

 

2.1Subject to paragraph 2.2 below, the undertakings, agreements, warranties,
appointments, consents and waivers given by us in this undertaking are
irrevocable and unconditional.

 

2.2All obligations under this undertaking will lapse if:

 

2.2.1a third party publicly announces through a Regulatory Information Service,
prior to the date of the Scheme Meeting a firm intention to make a general offer
(which is not subject to any pre-conditions) to acquire the entire issued and to
be issued share capital of the Company (a “Third Party Offer”) with a cash offer
value of more than US$2.00 (excluding the value of any contingent payments) for
each Innocoll Share, provided that in the event of any such Third Party Offer,
we will not sell or dispose of any interest in any Shares or grant any
undertaking in favour of such Third Party Offer until the expiry of 48 hours
from the time of the public announcement of such Third Party Offer;

 

2.2.2Gurnet Bidco has not announced a firm intention to proceed with the
Acquisition by 11.59 pm (New York City time) on 4 April 2017 or such later time
and date as the Company and Gurnet Point may agree;

 

2.2.3if the Scheme or the Offer (as applicable) lapses or is publicly withdrawn
in accordance with its terms by Gurnet Bidco (other than in circumstances where
there is a switch from the Scheme to an Offer); or

 

2.2.4the Acquisition is not completed by the End Date.

 

2.3We consent to the issue of the Announcement and any other document to be
issued in connection with the Acquisition containing references to us and to the
particulars of this undertaking. We understand that this undertaking will be
made available for inspection as required by the Irish Takeover Rules. We shall
promptly provide you with all information and assistance you require in order to
comply with any legal or regulatory requirements for the preparation of any
document to be issued in connection with the Acquisition.

 

2.4We acknowledge that the release of the Announcement is at Gurnet Point’s
absolute discretion and nothing herein shall oblige Gurnet Point to proceed with
the Scheme, the Offer or the Acquisition.

 

2.5We agree that damages would not be an adequate remedy for breach of this
undertaking and, accordingly Gurnet Point will be entitled to seek equitable
relief,

 

 3 

 

 

including seeking an injunction or order for specific performance for any
failure or breach, without proof of special damages.

 

2.6This undertaking shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

2.7Terms not otherwise defined in this undertaking have the same meaning as in
the Announcement. References herein to Gurnet Point shall include Gurnet Bidco.
Any undertaking herein to do, or not do, any action, shall include an
undertaking to procure that the registered holder of the Shares shall do, or not
do, such action.

 

 4 

 

 

Schedule

 

HOLDINGS IN THE COMPANY

 

Beneficial owner
and address   Registered
holder and
address (if
different)   Number and class
of Innocoll Shares   Number of Innocoll Shares,
subject to options, warrants or
other rights to subscribe, acquire
or convert                   Morgan Stanley & Co., LLC   Cede & Co   3,365,978
shares of common stock   0*  

 

* Morgan Stanley & Co., LLC has not signed, but has the right to sign, a warrant
agreement that would allow it to acquire an addition 795,980 shares.

 

 5 

 

 

IN WITNESS whereof this undertaking has been entered into and delivered AS A
DEED POLL on the date shown at the beginning of this document.

 

SIGNED AND DELIVERED     as a DEED by     The New York Distressed Debt Trading
Desk of Morgan Stanley & Co., LLC     /s/ Evan Damast     Evan Damast, Managing
Director

 

 6 

 

 

Announcement

 

 7 

